Appeal from a judgment of the County Court of Columbia County (Czajka, J.), rendered December 13, 2006, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the third degree.
*1395Waiving his right to appeal, defendant pleaded guilty to criminal possession of a weapon in the third degree and was thereafter sentenced in accordance with the plea agreement as a second felony offender to five years in prison and five years of postrelease supervision. Defendant now appeals.
Appellate counsel for defendant asks that this Court relieve him from his assignment on the basis that there are no nonfrivolous issues to be pursued on appeal. Based upon our review of the record and counsel’s brief, we agree. Defendant entered a voluntary, knowing and intelligent guilty plea and waiver of the right to appeal. Accordingly, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Peters, Lahtinen, Kane and Malone Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.